ORDER
FAHEEM J. RASHEED of NEWARK, having been Ordered by the Court on March 12, 1991, to submit to an examination, and respondent having failed to comply with the Order of the Court;
And the Court’s Order of March 12, 1991, having provided that respondent’s failure to comply with said Order would result in his immediate temporary suspension from the practice of law;
And good cause appearing;
It is ORDERED that FAHEEM J. RASHEED of NEWARK is hereby suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appro*459priate to gain possession and control of the legal files, records, practice and trust assets of FAHEEM J. RASHEED, wherever situate, pending further order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution maintained by FAHEEM J. RASHEED, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that FAHEEM J. RASHEED show cause before this Court on May 6, 1991, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and the restraints herein should not continue pending a determination of respondent’s fitness to practice law and further why the funds restrained from disbursement should not be transmitted by the financial institutions who are present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that FAHEEM J. RASHEED be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.